Citation Nr: 1533964	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-00 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cancer of the larynx.

2.  Entitlement to service connection for cancer of the larynx.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cancer of the trachea.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cancer of the bronchus.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of trauma to the external auditory canal of the right ear.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of entitlement to service connection for cancer of the larynx is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A May 2007 Board decision denied the appellant's claims of entitlement to service connection for cancer of the larynx; entitlement to service connection for cancer of the trachea; entitlement to service connection for cancer of the bronchus; entitlement to service connection for residuals of trauma to the external auditory canal of the right ear; and entitlement to service connection for right eye disability. 

2.  With regard to the application to reopen a claim of entitlement to service connection for cancer of the larynx, the evidence associated with the claims file after the final denial in May 2007 is not cumulative or redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.

3.  With regard to the applications to reopen claims of entitlement to service connection for cancer of the trachea; entitlement to service connection for cancer of the bronchus; entitlement to service connection for residuals of trauma to the external auditory canal of the right ear; and entitlement to service connection for right eye disability, the evidence received since the final denial in May 2007 is cumulative or redundant of the evidence of record at that time and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 2007 Board decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  With regard to the claim of entitlement to service connection for cancer of the larynx, evidence received since the May 2007 Board decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  With regard to the applications to reopen claims of entitlement to service connection for cancer of the trachea; entitlement to service connection for cancer of the bronchus; entitlement to service connection for residuals of trauma to the external auditory canal of the right ear; and entitlement to service connection for right eye disability, the evidence received since the final denial in May 2007 is not new and material and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Adequate notice was provided in a letter dated in December 2009 prior to rating decision on appeal.

The Veteran's service treatment records, all available VA treatment records, and all adequately identified private treatment records, which adequate authorization for VA to obtain has been received, have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was not afforded VA medical examinations.  However, the Board notes that the duty to examine applies only after new and material evidence sufficient to reopen has been received.  38 C.F.R. § 3.159(c)(4)(iii).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

II.  Applications to Reopen

In a May 2007 Board decision the Veteran's claims of entitlement to service connection for cancer of the larynx; entitlement to service connection for cancer of the trachea; entitlement to service connection for cancer of the bronchus; entitlement to service connection for residuals of trauma to the external auditory canal of the right ear; and entitlement to service connection for right eye disability were denied.

In denying entitlement to service connection for cancer of the larynx, the Board found that the cancer was not etiologically related to service and was not present within one year of separation from service.

In denying entitlement to service connection for cancer of the trachea and cancer of the bronchus, the Board found that there was no evidence that the Veteran had ever had cancer of the trachea or bronchus.

In denying entitlement to service connection for residuals of trauma to the external auditory canal of the right ear, the Board found that there was no post-service medical evidence of any disability of the right ear.

In denying entitlement to service connection for right eye disability, the Board found that there is no post-service medical evidence showing a disability of the right eye due to injury or disease and refractive error is not a disease or injury for VA compensation purposes.

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records; statements of the Veteran and a social worker; private treatment records from Palmetto Baptist Medical Center, Dr. R.S., Dr. R.D., Dr. A.B., South Carolina Oncology Associates, Surgical Associates of South Carolina and Springwood Lake Family Practice; and VA treatment records.  

The May 2007 Board decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.

The claims of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In December 2009 the Veteran filed an application to reopen the above noted claims.  Subsequent to the prior final denial, additional VA treatment records, private treatment records, and records regarding an application for Social Security Administration benefits were associated with the claims file.  The Veteran has submitted lay statements on his behalf.  

With regard to the Veteran's application to reopen a claim of entitlement to service connection for cancer of the larynx, the Veteran has provided articles and argument regarding acid reflux increasing the chances of developing esophageal cancer.  A VA treatment note dated in November 2010 reveals the statement:

It is my understanding that the patient has had severe reflux for a number of years before the development of this neoplasm.  It is well known to chronic reflux is a contributing factor to larynx cancer.

As this evidence was not of record at the time of the prior final denial, it is new.  In addition, as the Veteran has been treated for abdominal discomfort in service and has been treated post service for acid reflux.  Thus, the new evidence is also material and the claim of entitlement to service connection for cancer of the larynx is reopened. 

The new evidence does not demonstrate any diagnosis of any trachea or bronchus cancer, does not indicate any diagnosis of any residual of trauma to the external auditory canal of the right ear, and does not report any right eye disability.  It is noted that the new evidence contains a notation of head and neck cancer; however, this was noted in records at the time of the prior final denial and, therefore, is not new.  The Veteran's contentions remain the same as at the time of the prior final denial.  As such, the new evidence is not material and the applications to reopen claims of entitlement to service connection for cancer of the trachea, cancer of the bronchus, residuals of trauma to the external auditory canal of the right ear, and right eye disability, are denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for cancer of the larynx is reopened.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for cancer of the trachea is denied.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for cancer of the bronchus is denied.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for residuals of trauma to the external auditory canal of the right ear is denied.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for a right eye disability is denied.


REMAND

The appellant argues that his cancer of the larynx was caused by his acid reflux.  Service treatment records reveal that the Veteran was treated for abdominal discomfort.  The Veteran has provided articles and argument regarding acid reflux increasing the chances of developing esophageal cancer.  A VA treatment note dated in November 2010 reveals the statement "It is my understanding that the patient has had severe reflux for a number of years before the development of this neoplasm.  It is well known to chronic reflux is a contributing factor to larynx cancer."  On remand, a medical opinion must be obtained regarding whether the Veteran's cancer of the larynx is related to the Veteran's active service, to include his treatment for abdominal discomfort.  38 C.F.R. § 3.159(c)(4).

It is unclear whether the Veteran is seeking entitlement to service connection for acid reflux.  As such, the Veteran must be contacted to clarify whether he seeks entitlement to service connection for acid reflux.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since May 2011.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA treatment records dated subsequent to May 2011.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Contact the Veteran to clarify whether he seeks to file a claim of entitlement to service connection for acid reflux.  If the response is positive, then the issue must be developed and adjudicated.

3.  Thereafter, obtain an opinion regarding the nature, extent, onset and etiology of the Veteran's cancer of the larynx.  The claims file should be made available to and reviewed by the examiner.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the cancer of the larynx is related to or had its onset during service, including the Veteran's in service abdominal discomfort.  If the Veteran indicates that he is seeking entitlement to service connection for acid reflux, then the examiner must render an opinion regarding whether the Veteran's cancer of the larynx is at least as likely as not proximately due to or permanently aggravated by the Veteran's acid reflux.  Complete rationale for all opinions rendered must be provided.

4.  Then readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


